DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tani Chen on August 18, 2022

The application has been amended as follows: 

Claim 169:  Insert the term - - further - - following the phrase “discontinuous fibers” in line 1.
Claim 187:  Insert the term - - further - - following the phrase “discontinuous fibers” in line 1.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims an article as recited in claims 1, 163, 181, 214 and 227.
	The closest prior art, Gurijala et al., U.S. Pre Grant Publication 2020/0024795, teaches composites comprising discontinuous agents such as carbon fibers having an anisotropic diamagnetic response to a magnetic field wherein the discontinuous agents are positioned within a substrate wherein at ;least 50% of the discontinuous agents are aligned.  Additionally, Gurijala teaches that a plurality of continuous fibers define a substrate wherein the continuous fibers can include polyamide.  Gurijala teaches that the discontinuous agents can include a coating/sizing.  The closest prior art also discloses that the discontinuous agents have a plurality of magnetic particles adsorbed thereto.  It is taught in Gurijala that the discontinuous agents can aligned parallel or aligned orthogonally to the substrate.  Gurijala fails to teach or suggest that the discontinuous carbon fibers have a carbon content greater than 94% and a modulus of at least 200 GPa.  

	In summary, claims 1-2, 6, 8, 14, 17, 19-25, 29-30, 35, 163-166, 169-176, 178-184, 187-189, 191-195, 197-201 and 203-239 are allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786